Citation Nr: 9901244	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right knee impairment, 
postoperative, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 1998 the veteran presented testimony at a video 
conference hearing before the undersigned Board Member.  A 
copy of the transcript of that hearing is of record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the claim is found to be 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  


Service medical records dated in December 1979 show the 
veteran reported pain and swelling to the right knee after 
physical training.  There was no history of trauma, locking 
or giving out.  The examiner noted moderate pre-patellar 
effusion.  There was full range of motion of the knee, the 
ligaments were stable, there was no joint line tenderness and 
McMurrays sign was negative.  The diagnosis was pre-patellar 
bursitis.

A second examiner noted effusion to the right knee, positive 
McMurrays sign, clicking and lateral joint line tenderness.  
There was full range of motion, with pain on flexion, but no 
subpatellar crepitus or ligament laxity.  The diagnosis was 
probable right lateral meniscus tear.  The veterans April 
1980 separation examination revealed no right knee disorder, 
and the veteran denied knee problems in his report of medical 
history.

Private medical records dated in October 1983 show that the 
veteran reported a 3 year history of intermittent right knee 
swelling.  The physicians impression was acute tenosynovitis 
of the right knee with possible medial meniscus injury.  
Records show the veteran underwent arthroscopy and partial 
synovectomy to the right knee.

VA medical examination in January 1984 included a diagnosis 
of recurrent right knee synovitis, cause undetermined.  It 
was noted there was mild to moderate impairment of the right 
knee joint function.  

An April 1985 private medical opinion noted a possible 
diagnosis of rheumatoid arthritis to the right knee.  It was 
noted that the physician had removed fluid from the knee 
every couple of weeks.

VA outpatient treatment records dated in July 1995 included a 
diagnosis of Reiters Syndrome.  The veteran reported that 
his knees, ankles and hands had been better since he began 
his present medication regimen.  

A December 1996 VA examination report included the examiners 
opinion that the veteran had Reiters syndrome or some 
rheumatoid variant, which was unrelated to a right knee 
injury.  

The examiner stated it was believed that the veterans 
recurrent right knee problem was caused by his generalized 
joint disturbance.  It was suggested that a rheumatologist be 
consulted to determine the nature of the veterans right knee 
disorder.

VA examination in June 1998 included diagnoses of post 
operative residuals of the right knee, Reiters Syndrome with 
multiple joint active synovitis, including to the right knee, 
and degenerative joint disease of the right knee, secondary 
to the post operative residuals and Reiters Syndrome. 

Based upon a review of the record, the Board finds the 
available medical evidence insufficient to distinguish the 
degree of impairment due solely to the veterans service-
connected right knee disability.  Therefore, additional 
development is required for an adequate determination of the 
issue on appeal.  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence, VA and non-VA, pertinent to the 
issue on appeal.  The veteran is 
requested to provide authorization for 
the release of any necessary private 
medical records.  

Regardless of the veterans response, the 
RO should obtain and associate with the 
claims file all outstanding VA treatment 
reports.

2.  The veterans claims file should be 
reviewed by an appropriate VA medical 
specialist to determine the present 
nature and severity of his service-
connected right knee disability. 

The examiner is requested to distinguish 
which, if any, of the veterans present 
right knee symptoms may be related solely 
to his service-connected disability, and 
to provide an opinion as to the nature 
and extent of the veterans right knee 
impairment prior to the onset of his 
nonservice-connected Reiters syndrome.  
Any additional examinations, tests or 
studies deemed necessary for an accurate 
assessment should be conducted.  A 
complete rationale for the opinions given 
should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the required opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal, 
considering all applicable law.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
